Citation Nr: 0718705	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected chronic capsulitis with a mild 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from December 1984 to June 
1988.

This appeal is before the Board of Veterans' Appeals on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  

In October 2004, the veteran provided additional evidence 
directly to the Board without waiver of the RO's initial 
review of this evidence.  The additional evidence is 
duplicative of evidence which was already of record and which 
was previously been considered by the RO.  Therefore, a  
solicitation of a waiver and/or remand for the RO's initial 
consideration of this evidence is not required.  38 C.F.R. 
§ 20.1304(c) (2006).


FINDING OF FACT

The veteran's chronic capsulitis with a mild chondromalacia 
patella of the left knee is manifested by slight, but not 
moderate, instability and evidence of arthritis with less 
than compensable limitation motion.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating 
greater than 10 percent for chronic capsulitis with 
chondromalacia patella of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2006).





2. The criteria for the assignment of a separate 10 percent 
rating for degenerative joint disease and loss of range of 
motion of the left knee are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. 261-62; 38 C.F.R. § 4.14 (2006) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006). 



VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's capsulitis with a mild chondromalacia patella 
of the left knee is currently rated pursuant to the criteria 
set forth in Diagnostic Code 5257.  Under this diagnostic 
code provision, a 10 percent disability rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee, and a 20 percent disability rating 
is warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  The maximum 30 percent 
disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (2006).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of  motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

Diagnostic Code 5003 provides for degenerative arthritis and 
mandates that the  disability be rated upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2006).

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).





Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2006).

A letter from a VA physician dated in December 2000 shows, in 
part, that the veteran was said to have mild degenerative 
joint disease of left knee with patello-femoral syndrome.

VA outpatient treatment records dated from May 2001 to June 
2002, reveal that the veteran was treated intermittently for 
symptoms associated with her left knee disability.  She 
described chronic knee pain, occasional swelling, difficulty 
walking, numbness, paresthesias, but no decrease in range of 
motion or weakness.  Physical examination in May 2002 
revealed severe crepitus in the left knee.  The diagnosis was 
chondromalacia of the patella.

A VA joints examination report dated in August 2002 shows 
that the veteran reported progressively increasing left knee 
pain.  She added that her worst problem was on stairs.  
Physical examination showed no fluid or instability.  There 
was subpatellar crepitus with pain on the left knee. Range of 
motion study of the left knee revealed 130 degrees of flexion 
and zero degrees of extension.  There was pain to articular 
surface palpation in the left patella.  The diagnosis was 
chondromalacia patella of the left side.  The examiner added 
that the veteran had pain secondary to weakness on activity, 
and pain caused by repetitive motion which resulted in an 
increase of 10 degrees of loss of motion in the left knee.  
She had no problem with fatiguing or incoordination.


A VA MRI study of the left knee dated in June 2002 shows that 
the veteran had  chondromalacia along the lateral patella 
facet and along the weight-bearing surfaces of the lateral 
femoral condyle.  The impression was medial meniscal tear.

VA outpatient treatment records dated from December 2002 to 
March 2004 show that the veteran reported increased left knee 
pain.  Physical examination revealed crepitus in the patello-
femoral joint with grinding and medial joint line tenderness.  
The veteran was treated intermittently with nonsteroidal 
anti-inflammatory medication, physical therapy and cortisone 
injections.

A VA joints examination report dated in June 2004 shows that 
the veteran reported difficulty squatting and running, and 
that she had pain on walking any distance. Physical 
examination revealed no fluid or instability in the left 
knee.  There was a small Baker's cyst behind the left knee.  
There was pain, patella grinding, and severe tenderness to 
palpation in the medial joint line.  There was also 
tenderness in the medial anterior and articular surface of 
the patella.  Range of motion of the left knee was 120 
degrees of flexion and zero degrees of extension.  The 
examiner indicated that repetitive motion of the left knee 
resulted in increased pain and a decrease in range of motion 
of 10 degrees.  The diagnosis was degenerative arthritis  and 
chondromalacia patella of the left knee.

A VA outpatient treatment record dated in August 2004 shows 
that the veteran reported, in part, that she had increased 
left knee pain.  She indicated that she was using a brace on 
the left side with little benefit.  Physical examination 
revealed the small Baker's cyst behind the left knee, full 
range of motion, and tender patella with laxity.  The 
diagnosis was knee pain consistent with prior diagnosis of 
medial meniscal tear on right and chondromalacia patella on 
left.






The private MRI study of the left knee from P.P. Diagnostic 
Testing Group, L.L.C. dated in September 2004, reveals a 
clinical impression of fibrillation, fraying or inner edge 
tear of the medial meniscus and patello-femoral joint 
chondromalacia.

The competent medical evidence of record has shown that on 
examination in August 2002 and June 2004 the veteran's left 
knee exhibited no instability.  To warrant a higher 
disability rating under Diagnostic Code 5257, the evidence 
would have to demonstrate that there is moderate or worse 
recurrent subluxation or lateral instability.  As there is no 
competent medical evidence of a moderate or greater 
subluxation or instability, a disability rating in excess of 
10 percent under Diagnostic Code 5257 would not be warranted. 

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, there is no 
evidence of ankylosis of the left knee, thus, Diagnostic Code 
5256 is not for application.  There is also no current 
evidence of impairment of the tibia and fibula manifested by 
malunion or nonunion of either bone, therefore, Diagnostic 
Code 5262 is not for application.

The analysis proceeds to a determination as to whether the 
veteran is entitled to a separate disability rating for 
arthritis of the left knee with limitation of motion.  The 
veteran has been diagnosed with degenerative arthritis of the 
left knee on VA examination in June 2004.  There is no 
evidence of limitation of flexion to 45 degrees or extension 
to 10 degrees, so as to warrant a 10 percent disability 
rating under Diagnostic Codes 5260 or 5261.  However, it has 
been noted that motion is painful and that repetitive motion 
of the left knee resulted in increased pain and a decrease in 
range of motion of 10 degrees. Such findings justify a 
separate 10 percent disability rating under Diagnostic Code 
5003.  Even with consideration of the factor of pain, 
limitation of motion to a greater degree is not shown.  Hence 
a separate rating in excess of 10 percent is not warranted.




Accordingly, the Board finds that the criteria for a separate 
10 percent disability rating for degenerative joint disease 
are met.  The criteria for the assignment of a rating greater 
than 10 percent for chronic capsulitis with a mild 
chondromalacia patella of the left knee are not met.  


ORDER

A increased rating, greater than 10 percent for chronic 
capsulitis with a mild chondromalacia patella of the left 
knee is denied.

A separate 10 percent disability rating degenerative joint 
disease of the left knee is granted, subject to the statutes 
and regulations governing the payment of monetary awards.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


